Citation Nr: 0928193	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  06-20 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a seizure disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1983 to March 
1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).


FINDINGS OF FACT

A seizure disorder was not present during, or within a year 
after service, and the currently claimed seizure disorder did 
not develop as a result of any incident during service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to provide a claimant notification 
of the information and evidence necessary to substantiate a 
claim, the division of responsibility in obtaining evidence 
and assistance in developing this evidence.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements 
were accomplished in January 2005 and March 2005 letters to 
the Veteran.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service, VA and private treatment records have been 
obtained, and the Veteran's request for a hearing has been 
honored.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the Veteran's claim, and no further 
assistance to the Veteran with the development of evidence is 
required.

The Board finds a VA examination is not required, as there is 
no reason to believe that the Veteran's seizure disorder is 
related to service.  Although in the Veteran's March 2009 
testimony before the Board, and numerous other statements, he 
maintains that he sustained a head injury in service that 
resulted in his current seizure disorder, the balance of 
medical evidence of record does not support the Veteran's 
position.  Moreover, there is no credible evidence of a 
diagnosis of a seizure disorder, or any head injury, during 
service.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).

Service connection may be granted for disability due to 
disease or injury incurred in, or aggravated by, service.  
See 38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such 
as epilepsies, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's January 1983 enlistment examination and 
February 1987 separation examinations note no abnormalities 
associated with the Veteran's head, face, neck, or scalp and 
the Veteran indicated in his Report of Medical History that 
he had not history of (i) head injury, (ii) epilepsy or fits, 
or (iii) periods of unconsciousness.  The Veteran's service 
treatment record contains no indication that the Veteran was 
treated for, or complained of, any head injury or seizures 
during service.  

The Veteran's first post service treatment associated with 
the Veteran's seizure disorder is an October 2003 private 
consultation report.  At this time, the Veteran reported a 
history of having "two seizures four to five years 
[previous]...in Georgia."  After conducting a physician 
examination of the Veteran and performing the necessary 
tests, the private physician diagnosed the Veteran with a 
seizure disorder with breakthrough seizures.  This record 
does not indicate the Veteran's seizure disorder diagnosis 
was related to service or any incident in service.  

A March 2004 VA treatment record also documents the Veteran's 
treatment for a seizure disorder.  During this treatment, the 
Veteran indicated that he had 14-year history of intermittent 
seizures.  Based on the Veteran's provided history, the VA 
physician diagnosed seizure diathesis, not completely 
controlled on current medication.  At this time, no opinion 
was provided that the Veteran's seizure disorder was related 
to service or any incident therein.  

In June 2004, the Veteran was treated by a private physician 
for his seizure disorder.  The private physician continued 
the Veteran's seizure disorder diagnosis, and indicated that 
the disorder was difficult to control.  Additionally, the 
private physician documented that he had treated the Veteran 
for the past five years for a seizure disorder, which was 
"caused [by] a motor vehicle accident"  

In evaluating the present claim, the Board has considered the 
Veteran's account of his seizure disorder; however, the 
Veteran's own opinion that his current seizure disorder is 
related to service is not enough to support his claim.  Lay 
persons, such as the Veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  Therefore, his 
opinion alone is insufficient to provide the necessary nexus 
between his in military service and his current seizure 
disorder.  The Veteran's account of his seizure disorder is 
not supported by his service treatment record, which notes no 
treatment for any head injury or seizure disorder.  

The Veteran's account of continuity of symptomatology is also 
less credible when his account to medical professional is 
considered.  Based on the Veteran's account of his seizure 
disorder recorded in the October 2003 private treatment 
record, there was an eleven year gap between his time of 
separation and his first seizure (1987-1998).  At his March 
2004 VA treatment the Veteran indicated that he had a history 
of having seizures for the past fourteen years, which leaves 
a three year gap between his first seizure and his separation 
from service (1987-1990).  These accounts, together with the 
Veteran's explicit denial of epilepsy, periods of 
unconsciousness, or any head injury at service separation, 
render the Veteran's contention of continuity of 
symptomatology less probative and tend to weigh against any 
claim of continuity of symptoms since separation.

Another factor that tends to weigh against the Veteran's 
claim is the sixteen year gap between the Veteran's 
separation from service and his first post service treatment 
for any of the claimed seizure disorders (1987-2003).  As the 
first record of any treatment related to the Veteran's 
seizure disorder is some sixteen years after his separation 
from service, the Board finds that the gap in documented 
treatment also tends to weigh against the Veteran's claim.  
See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 
1330 (Fed. Cir. 2000).

The most probative pieces of evidence in a claim for service 
connection are medical treatment records and appropriate 
medical opinions.  In this case, the only medical opinion of 
record indicates that the Veteran's current seizure disorder 
is attributable to a post service motor vehicle accident, and 
no medical opinion of record provides the necessary nexus 
between the Veterans' current seizure disorder and his 
military service or any incident in service.  The lack of 
competent evidence linking the Veteran's current seizure 
disorder to his military service or any incident in service, 
and the gap between the Veteran's service separation and his 
first post service treatment for any seizure disorder places 
the greater weight of the evidence against the claim.  
Therefore, the Veteran's appeal is denied.

ORDER

Service connection for a seizure disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


